Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding each of claims 2-3, 9-10, and 16-17, there is an antecedent basis issue with respect to the term “the relation” as recited in each of these claims.  It is unclear to what “the relation” is referring to since there is no previous recitation of this term.
Appropriate amendments are required.  No new matter should be added.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15-18 is rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (US 2021/0304785) in view of Kanamaru (US 2006/0025966).

	Regarding claim 1, Ninomiya teaches a method, comprising: detecting, by a transport, an increase in sound pressure of at least one portion of an audio stream; (see Ninomiya at Fig. 1 which illustratively discloses a vehicle 1; see Ninomiya at [0016] which discloses determining whether abnormal noise is generated, by way of acquiring data on abnormal noise that can be generated during travel of a vehicle and for a separate determination apparatus to determine whether abnormal noise is generated in a completed vehicle by making a comparison between the sound pressure of the abnormal noise data and the sound pressure of data on traveling noise; also, see Ninomiya at [0034] which discloses determining whether the sound pressure data exceeds a predetermined threshold.)
determining, by the transport, whether the increase in the sound pressure of the at least one portion is atypical audio; (see Ninomiya at [0016] which discloses comparing the sound pressure of abnormal noise data and the sound pressure of data from traveling noise using the abnormal noise determination apparatus 20.  Ninomiya at [0020] discloses that the abnormal noise determination apparatus 20 determines whether abnormal noise is generated and that if the traveling noise data matches one of the types of abnormal noise data, the abnormal noise determination apparatus 20 determines that abnormal noise is generated.  Furthermore, Ninomiya at [0020] discloses that if the traveling noise data matches the normal noise data, or if the traveling noise data does not match any of the types of abnormal noise data, the abnormal noise determination apparatus 20 determines that no abnormal noise is generated.)
determining, by the transport, a probable root cause of the atypical audio; (see Ninomiya at [0005] which discloses an abnormal noise determination apparatus including a microphone array disposed inside a vehicle; see Ninomiya at [0026] which discloses an abnormal noise generation tester 5 that allows testing for looseness of parts fastened to each other, a fall or misalignment of any part, or the like.  Also, see Ninomiya at [0051] which discloses an abnormal noise generation apparatus 10 that classifies the abnormal noise into classes 1 to N, in accordance with type of noise (hitting noise, friction noise, etc.).)
Ninomiya does not expressly disclose and initiating, by the transport, a response when the probable root cause is determined to be urgent which in a related art Kanamaru teaches (see Kanumaru at [0029] which discloses that when a Level 1 failure or defect occurs, an on-vehicle process is performed, for instance, to illuminate a warning lamp; also see Kanumaru at [0035] which discloses performing a recovery procedure within the vehicle when a Level 3 failure or defect is detected.  Examiner notes that a Level 1 or 3 failure corresponds to a level of urgency.  Examiner notes that illuminating a warning lamp or performing a recovery procedure corresponds to initiating a response.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ninomiya to initiate, by the transport, a response when the probable root cause is determined to be urgent, as taught by Kanamaru.  
One would have been motivated to make such a modification to anticipate that a fault may occur and to transmit relevant information to a servicing institution before the vehicle becomes unable to run on a road, as suggested by Kanamaru at [0002].  
	Regarding claim 2, the modified Ninomiya teaches the method of claim 1, comprising: detecting, by the transport, a sound pressure of at least one other portion of the audio stream, and when the sound pressure of the at least one other portion of the audio stream is related to the probable root cause, amending the response based on the relation (see Ninomiya at [0052] which discloses that pieces of abnormal noise data is collected by the first to eighty microphones 131 to 138 and that the noise data D1 to D8 are pieces of noise data representing the relationship between the time (lateral axis) and sound pressure (longitudinal axis) and are hereafter handled as pieces of abnormal noise data of predetermined abnormal noise classes.  Also, see Ninomiya at [0053-0054] which discloses conversion of the noise data D1 to D8 into corresponding spectrograms and that the sound pressure value is represented by the difference in color or difference in color depth on an image.  Also, see Ninomiya at [0055-0056] which further discloses that the pieces of phase difference data and the seven spectrograms may be used to generate a learning model.  Examiner notes that one or more of these pieces of abnormal noise data may be mapped to the at least one other portion of the audio stream and that each additional piece of abnormal noise data (i.e., D1 through D8) may be used to amend the response.  Examiner notes that incorporating more pieces of noise data (e.g., D1 through D8) corresponds to amending the response.)
Regarding claim 3, the modified Ninomiya teaches the method of claim 1, comprising: detecting, by the transport a sound pressure of at least one portion of another audio stream; and when the sound pressure of the at least one portion of another audio stream is related to the probable cause, amending the response based on the relation (see Ninomiya at [0052-0056] and Examiner’s argument above for claim 2.  Examiner notes that another of the one or more of the pieces of abnormal noise data (e.g., D1 through D8) may be mapped to the at least one portion of another audio stream.)
Regarding claim 4, the modified Ninomiya teaches the method of claim 1, comprising, initiating, by the transport, the response, to one or more of another transport, a server, a device comprising a processor and memory (see Kanamaru at [0040] which discloses that the vehicle 10 performs a designated specific process and then transmits vehicle data as diagnostics data, to the information center 12.  Kanamaru further discloses, at [0044] in conjunction with Fig. 2, that the information center 12 stores the received data in a database within the computer system 22.  Examiner maps the information center including the computer system 22 to the server or device comprising a processor and memory.)
Regarding claim 5, the modified Ninomiya teaches the method of claim 1, comprising, providing, by the transport, one or more of images and videos related to the probable root cause when the atypical audio is determined to be urgent (see Ninomiya at [0053-0056] which discloses that the data generation unit 212 selects the first abnormal noise data D1 from the first to eighth abnormal noise data D1 to D8 as reference sound pressure data and converts the first abnormal noise data D1 into data on a spectrogram (power spectrogram) SP1 where the lateral axis represents the time t; the longitudinal axis represents the frequency f; and the sound pressure value is represented by the difference in color or the difference in color depth on an image.  Examiner notes that the image depicts sound pressure values by way of differences in color or color depth related to the probable root cause for the abnormal or atypical audio.)
Claims 8-12 are directed toward a system that performs the steps recited in method claims 1-5.  The cited portions of the references used in the rejection of claims 1-5 teach the steps recited in the systems of claims 8-12.  Therefore, claims 8-12 are rejected under the same rationale used in the rejections of claims 1-5.
Claims 15-18 are directed toward a non-transitory machine-readable medium, that perform the steps recited in method claims 1-3 and 5.  The cited portions of the references used in the rejection of claims 1-3 and 5 teach the steps recited in the non-transitory machine-readable medium of claims 15-18.  Therefore claims 15-18 are rejected under the same rationale used in the rejections of claims 1-3 and 5.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya et al. (US 2021/0304785) in view of Kanamaru (US 2006/0025966) and further in view of Floyd et al. (US 2021/0042842)
Regarding claim 6, the modified Ninomiya teaches the method of claim 1, comprising, receiving, by the transport, a validation of the probable root cause of the atypical audio, (see Ninomiya at Fig. 1 which illustratively discloses a vehicle 1; see Ninomiya at [0026] which discloses an abnormal noise generation tester 5 that allows testing for looseness of parts fastened to each other, a fall or misalignment of any part, or the like.  Also, see Ninomiya at [0051] which discloses an abnormal noise generation apparatus 10 that classifies the abnormal noise into classes 1 to N, in accordance with type of noise (hitting noise, friction noise, etc.  Examiner notes that the classification of the abnormal noise corresponds to a validation of the probable root cause of the atypical audio.)
The modified Ninomiya does not expressly disclose wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and one or more other transports proximate to the transport which in a related art Floyd teaches (see Floyd at [0019-0020] disclosing that the present embodiments may relate to, inter alia, maintaining a distributed ledger to enforce a plurality of smart contracts associated with a plurality of autonomous vehicles. In some aspects, the present embodiments relate to autonomous vehicle operation monitoring and/or assessment and that the operation of the autonomous vehicles may impact the obligations of various parties associated with the autonomous vehicle, for example, an operator of the autonomous vehicle, a manufacturer of the autonomous vehicle, an insurer of the operator, an insurer of the autonomous vehicle, and/or other parties. To this end, the present embodiments may leverage the use of a distributed ledger and/or smart contracts to codify and/or automatically enforce these obligations.  Floyd at [0020] discloses that a distributed ledger is a transactional record that is maintained at each node of a peer to peer network.  Commonly, the distributed ledger is comprised of groupings of transactions bundled together into a "block." When a change to the distributed ledger is made (e.g., when a new transaction and/or block is created), each node must form a consensus as to how the change is integrated into the distributed ledger and that upon consensus, the agreed upon change is pushed out to each node so that each node maintains an identical copy of the updated distributed ledger.  Floyd at [0020] further discloses that any change that does not achieve a consensus is ignored and that unlike a traditional, centralized ledger, a single party cannot unilaterally alter the distributed ledger.  Also, see Floyd at [0038] which discloses that the enforcement server 115 may be configured to compile new blocks to add to a blockchain and to enforce a plurality of smart contracts.  Floyd at [0038] discloses that in one aspect, the enforcement server 115 may periodically compile a plurality of transactions received from the plurality of autonomous vehicles 105 and that the enforcement server 115 may also aperiodically compile a plurality of transactions received from the plurality of autonomous vehicles 105 in response to receiving an urgent transaction.  Floyd at [0038] further discloses that after the new block is compiled, the enforcement server 115 may transmit the new block to the plurality of autonomous vehicles 105 and/or dedicated validation entities 135 to generate a solution to incorporate the block into blockchain and/or to form a consensus on the solution.  Floyd at [0101] discloses that in an aspect, a computer-implemented method for maintaining a distributed ledger and/or blockchain of autonomous vehicle-related transactions and/or events pertaining to one or more smart contracts and/or autonomous vehicles may be provided and that the method may include the following actions, and the actions may be performed in various orders: (1) receiving, at one or more processors, one or more autonomous vehicle-related transactions and/or events from one or more autonomous vehicles, the autonomous vehicle-related transactions and/or events indicative of at least one of a trigger condition or a decision condition associated with one or more smart contracts; (2) compiling, by the one or more processors, the one or more autonomous vehicle-related transactions and/or events into a block of transactions and/or events; (3) distributing, by the one or more processors, the block of transactions and/or events to a plurality of validation entities via wireless or data transmission over one or more radio links or wireless communication channels to form a consensus on an update to (and/or whether or not to update) the distributed ledger and/or blockchain; (4) routing, by the one or more processors, the one or more autonomous vehicle-related transactions and/or events within the block to respective or corresponding smart contracts, wherein a particular transaction corresponding to a particular smart contract indicates that a trigger condition for the particular smart contract has occurred; and/or (5) automatically executing, by the one or more processors, an action the particular smart contract directs should be performed in response to the particular trigger condition, the action determined based upon a decision condition included in a transaction and/or event routed to the particular smart contract.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ninomiya to receive, by the transport, a validation of the probable root cause of the atypical audio, wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and one or more other transports proximate to the transport, as taught by Floyd.  
One would have been motivated to make such a modification to build, utilize, and/or maintain a vehicle related event distributed ledger or blockchain and that distributed nodes may maintain an up-to-date record of the shared ledger, as suggested by Floyd at [0002].  
Regarding claim 7, the modified Ninomiya teaches the method of claim 6, comprising executing a smart contract, by the transport, to record the validation on a blockchain, based on the blockchain consensus (see Floyd at [0023] which discloses that a smart contract is a computer protocol that enables the automatic execution and/or enforcement of an agreement between different parties. The smart contract may include one or more trigger conditions, that, when satisfied, correspond to one or more actions; see Floyd at [0038] which discloses that the enforcement server 115 may be configured to compile new blocks to add to a blockchain and to enforce a plurality of smart contracts.  Floyd at [0038] discloses that in one aspect, the enforcement server 115 may periodically compile a plurality of transactions received from the plurality of autonomous vehicles 105 and that the enforcement server 115 may also aperiodically compile a plurality of transactions received from the plurality of autonomous vehicles 105 in response to receiving an urgent transaction.  Floyd at [0101] discloses distributing, by the one or more processors, the block of transactions and/or events to a plurality of validation entities via wireless or data transmission over one or more radio links or wireless communication channels to form a consensus on an update to (and/or whether or not to update) the distributed ledger and/or blockchain.  Examiner notes that adding new blocks to a blockchain to enforce a plurality of smart contracts corresponds to the execution of one or more smart contracts in association with vehicle-related transactions and/or events.)
Claims 13-14 are directed toward a system that performs the steps recited in method claims 6-7.  The cited portions of the references used in the rejections of claims 6-7 teach the steps recited in the systems of claims 13-14.  Therefore, claims 13-14 are rejected under the same rationale used in the rejections of claims 6-7.
Claims 19-20 are directed toward a non-transitory machine-readable medium, that performs the steps recited in method claims 6-7.  The cited portions of the references used in the rejections of claims 6-7 teach the steps recited in the non-transitory machine-readable medium of claims 19-20.  Therefore claims 19-20 are rejected under the same rationale used in the rejections of claims 6-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661